Citation Nr: 0738741	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2007, the 
veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his underlying service connection claim by 
correspondence dated in March 2004.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter has not yet been 
provided to the veteran.  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran has a diagnosis of PTSD related to 
stressors that he has alleged occurred when he was a Marine 
stationed with the 2nd Platoon at the Naval Ordnance Depot, 
Waikele Branch in the late 1960's.  This base, located on the 
Hawaiian Island of Oahu, housed weaponry and was reported by 
the veteran and his comrades to be very secret and closely 
guarded.  The veteran has argued that several incidents that 
happened at that base form the basis for his presently 
diagnosed PTSD.  Specifically, the veteran testified before 
the undersigned that he witnessed his good friend's dead body 
after his head was virtually cut off during a patrol vehicle 
accident at night on base.  The veteran testified that they 
had been on duty together at night when asked by the friend, 
[redacted], to tell the officer on duty that he was at 
his post when in actuality the friend went to the back line 
to sleep.  So the veteran covered for his friend and then he 
found the friend a short time later in his truck.  He had 
accidentally driven the truck under a 40 foot lowboy trailer, 
torn the top of the truck off, and been fatally injured.  The 
veteran described being about eight feet from his friend when 
he was found.  The veteran stated that Mr. [redacted] was from 
Chattanooga, Tennessee.  He reported he has been in touch 
with Mr. [redacted] parents over the years.  This memory has 
been very disturbing and stressful.  

Thus, the veteran has provided testimony as to a specific in-
service stressor that requires additional development prior 
to appellate review.  

The Board notes also that the veteran testified to being 
fearful of a Corporal [redacted], who had been in Vietnam prior to 
arriving at Waikele.  Corporal [redacted] reportedly harassed the 
veteran and other young marines and once sneaked up behind 
the veteran in his guard tower, placed a weapon to his throat 
and told him he would have been dead had they been in 
Vietnam.  However, the veteran has reported that he did not 
report this incident, write home about the incident or seek 
treatment in service for any effects of the incident.  Three 
comrades have attested to remembering the attack.  The 
veteran also discussed his fear related to the fact that 
there were Russian subs known to be patrolling the waters off 
Hawaii.  

The VA has not attempted to verify any of the veteran's 
stressors which support his diagnosis of PTSD.  To the extent 
this is possible, further development as to this matter is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be asked to 
provide any additional documentation in 
his possession related to the alleged 
stressors, with specific emphasis on the 
stressor related to the alleged guard 
tower incident with Colonel [redacted].  

3.  The AMC/RO should prepare a request 
for stressor corroboration to be sent to 
U. S. Army and Joint Services Records 
Research Center (JSRRC) via their mailing 
address or through the PIES/Defense 
Personnel Records Imaging System (DPRIS) 
interface; and to the National Archives 
and Records Administration (NARA).  The 
request is to include the veteran's full 
name and Social Security number (SSN); a 
description of the stressful event - the 
veteran's claims that he found the dead 
body of his fellow servicemen, [redacted] 
[redacted], who died in a crash the night he 
was on duty with the veteran.  If the 
veteran provides additional information 
that allows for the verification of the 
other alleged stressors, that should also 
be included.  If JSRRC is unable to 
provide the information requested, they 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



